Case: 22-11009         Document: 00516528589               Page: 1      Date Filed: 10/31/2022




               United States Court of Appeals
                    for the Fifth Circuit                                  United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            October 31, 2022
                                         No. 22-11009                        Lyle W. Cayce
                                                                                  Clerk

   In re Planned Parenthood Federation of America,
   Incorporated; Planned Parenthood Gulf Coast,
   Incorporated; Planned Parenthood of Greater Texas,
   Incorporated; Planned Parenthood South Texas,
   Incorporated; Planned Parenthood Cameron County,
   Incorporated; Planned Parenthood San Antonio,
   Incorporated,

                                                                                     Petitioners.


                             Petition for a Writ of Mandamus
                            to the United States District Court
                            for the Northern District of Texas
                                  USDC No. 2:21-CV-22


   Before Elrod, Graves, and Ho, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:*
           We have often said that a writ of mandamus is an “extraordinary rem-
   edy” reserved for “extraordinary causes.” In re Depuy Orthopaedics, Inc., 870
   F.3d 345, 350 (5th Cir. 2017) (quoting Cheney v. U.S. District Court for D.C.,
   542 U.S. 367, 380 (2004)). Such a remedy is warranted only by “exceptional


           *
             Judge Ho concurs in the denial of the petition for a writ of mandamus based on
   the considerations of timeliness and delay identified by the district court and noted in Judge
   Elrod’s opinion.
Case: 22-11009         Document: 00516528589               Page: 2       Date Filed: 10/31/2022




                                           No. 22-11009


   circumstances amounting to a judicial usurpation” or “a clear abuse of dis-
   cretion.” Cheney, 542 U.S. at 390 (quotations omitted). Because Petitioners
   have not shown that either of those circumstances are present here, we deny
   the petition, and deny the motion to stay as moot.
                                                 I.
           This mandamus petition concerns a qui tam action brought against
   Planned Parenthood Federation of America, Inc., and five Texas-based affil-
   iates.1 Relator filed his initial complaint on February 5, 2021, alleging that
   Petitioners presented millions of dollars of false or fraudulent claims for pay-
   ment under the Medicaid system.2 The State of Texas joined the action, fil-
   ing a complaint in intervention in January of 2022. Shortly after, the case was
   unsealed, and Petitioners were served on January 26, 2022. Petitioners
   moved to dismiss both complaints, and the district court denied those mo-
   tions in large part in April of 2022. Petitioners then sought reconsideration
   of that order, which the district court denied in July of 2022. Discovery pro-
   ceeded meanwhile; tens of thousands of documents were exchanged and sev-
   eral motions to compel were raised by both parties and ruled on.
           Seven months after the case was unsealed, Petitioners moved to trans-
   fer to the Austin Division of the Western District of Texas, arguing that it is
   a more convenient forum than the Amarillo Division of the Northern District
   of Texas, where the case was originally filed and remains pending. The


           1
             These are Planned Parenthood Gulf Coast, Inc., Planned Parenthood of Greater
   Texas, Inc., Planned Parenthood South Texas, Inc., Planned Parenthood Cameron County,
   Inc., and Planned Parenthood San Antonio, Inc.
           2
             The basis of the alleged fraud relates to the series of events in which the States of
   Texas and Louisiana terminated Petitioners’ Medicaid provider agreements based on the
   assertion that Planned Parenthood’s policies regarding the sale of fetal tissue violated nu-
   merous state and federal laws. See generally Planned Parenthood of Greater Texas v. Kauff-
   man, 981 F.3d 347 (5th Cir. 2020) (en banc).




                                                 2
Case: 22-11009      Document: 00516528589           Page: 3   Date Filed: 10/31/2022




                                     No. 22-11009


   district court denied that motion. Order, United States v. Planned Parenthood
   Federation of America, Inc., No. 2:21-cv-22 (N.D. Tex. Sept. 20, 2022), ECF
   183. Petitioners then filed the instant mandamus petition.
                                          II.
          We issue a writ of mandamus only if the petitioner satisfies three con-
   ditions. First, it must show it has “no adequate means to attain the relief [it]
   desires.” Second, the court must be “satisfied that the writ is appropriate
   under the circumstances.” And third, the petitioner must show a “clear and
   indisputable” right to the writ. Cheney, 542 U.S. at 367 (quotations omitted).
   This requires “more than showing that the court misinterpreted the law, mis-
   applied it to the facts, or otherwise engaged in an abuse of discretion.” In re
   Lloyd’s Register North America, Inc., 780 F.3d 283, 290 (5th Cir. 2015). In-
   stead, and particularly in the context of a motion to transfer, “we review only
   for clear abuses of discretion that produce patently erroneous results.” In re
   Volkswagen of America, Inc., 545 F.3d 304, 312 (5th Cir. 2008).
                                         III.
          Assuming arguendo Petitioners could satisfy the first two conditions,
   we are compelled to deny their mandamus petition because they fail to show
   a clear and indisputable right to the writ.
                                          A.
          At the outset, we stress that the decision of whether to transfer a case
   is committed to the district court’s discretion. In re Volkswagen, 545 F.3d at
   311 (“There can be no question but that the district courts have ‘broad dis-
   cretion in deciding whether to order a transfer.’”) (quoting Balawajder v.
   Scott, 160 F.3d 1066, 1067 (5th Cir. 1998)). The ultimate inquiry is whether
   the destination venue is “clearly more convenient than the venue chosen by
   the plaintiff.” Id. at 315. Of course, whenever “a defendant is haled into




                                           3
Case: 22-11009      Document: 00516528589           Page: 4   Date Filed: 10/31/2022




                                     No. 22-11009


   court, some inconvenience is expected and acceptable.” Defense Distributed
   v. Bruck, 30 F.4th 414, 433 (5th Cir. 2022). But “the fact that litigating would
   be more convenient for that defendant elsewhere is not enough to justify
   transfer.” Id. Instead, the party seeking transfer must “clearly establish
   good cause for transfer based on convenience and justice.” Id.
          The familiar transfer analysis proceeds in two parts. First, the district
   court must ask whether the case “might have been brought” in the destina-
   tion venue. 28 U.S.C. § 1404(a). The parties agree this action might have
   been brought in the Austin Division of the Western District of Texas.
          Second, the district court must weigh the private and public interest
   factors set forth in Gulf Oil Corp. v. Gilbert, 330 U.S. 501 (1947) to determine
   whether the destination venue is “clearly more convenient than the venue
   chosen by the plaintiff.” In re Volkswagen, 545 F.3d at 315.
          The private interest factors are: (1) the relative ease of access
          to sources of proof; (2) the availability of compulsory process
          to secure the attendance of witnesses; (3) the cost of attend-
          ance for willing witnesses; and (4) all other practical problems
          that make trial of a case easy, expeditious and inexpensive.
          The public interest factors are: (1) the administrative difficul-
          ties flowing from court congestion; (2) the local interest in hav-
          ing localized interests decided at home; (3) the familiarity of
          the forum with the law that will govern the case; and (4) the
          avoidance of unnecessary problems of conflict of laws [or in]
          the application of foreign law.
   In re Volkswagen, 545 F.3d at 315 (quotations omitted). We have emphasized
   that in weighing these factors, no one consideration “can be said to be of dis-
   positive weight.” Id. (quoting Action Industries, Inc. v. U.S. Fidelity & Guar-
   antee Co., 358 F.3d 337, 340 (5th Cir. 2004)).
          We have also emphasized that the Gilbert factors “are not necessarily
   exhaustive or exclusive.” In re Volkswagen, 545 F.3d at 315. Pertinent here,



                                          4
Case: 22-11009         Document: 00516528589                Page: 5       Date Filed: 10/31/2022




                                           No. 22-11009


   “courts have considered a party’s delay in denying a motion to transfer.”
   Peteet v. Dow Chemical Co., 868 F.2d 1428, 1436 (5th Cir. 1989) (collecting
   cases). That is so because “parties seeking a change in venue should act with
   ‘reasonable promptness.’” Id. (quoting Charles Alan Wright & Arthur R.
   Miller, Federal Practice and Procedure § 3847 (2d ed. 1986)).
                                                 B.
           The record before us falls well short of establishing that the destina-
   tion venue is clearly more convenient than Respondents’ chosen venue. The
   district court specifically addressed each factor.
                                                 1.
                                                 a.
           The district court first concluded that the private interest factors
   weigh against transfer. It found that the vast majority of the evidence was
   electronic, and therefore equally accessible in either forum. The location of
   evidence bears much more strongly on the transfer analysis when, as in
   Volkswagen, the evidence is physical in nature. See In re Volkswagen, 545 F.3d
   at 316–17. The district court further found that there was some remaining
   documentary evidence in both the Northern District and the Western Dis-
   trict.3 As to the availability of compulsory process, the district court found
   that this factor did not weigh in favor of transfer because the Petitioners failed
   to identify any witnesses who would be unwilling to testify. Indeed, the avail-
   ability of compulsory process “receives less weight when it has not been al-
   leged or shown that any witness would be unwilling to testify.” Hefferan v.


           3
             Petitioners stress that the Northern District evidence is located across the district,
   not specifically in Amarillo, but this fact does not per se render the Amarillo Division less
   convenient than the Austin Division. Rather, it is one consideration to be weighed against
   the private and public interest factors. See In re Volkswagen, 545 F.3d at 315.




                                                  5
Case: 22-11009          Document: 00516528589                 Page: 6       Date Filed: 10/31/2022




                                             No. 22-11009


   Ethicon Endo-Surgery Inc., 828 F.3d at 488, 499 (6th Cir. 2016); see also Curtis
   v. Galakatos, 19 F.4th 41, 53 (1st Cir. 2021). As to the cost of attendance for
   willing witnesses, the relevant witnesses reside across the state and across the
   country: Pennsylvania, Maryland, Houston, Dallas, San Antonio, and Austin.
   In light of this fact, the parties spar over whether it would be cheaper for the
   witnesses to travel to Austin or Amarillo. The district court acknowledged
   these arguments, finding that there are more flights into Austin, but that oth-
   ers costs in Amarillo are less—such as hotels and restaurants. It is not alto-
   gether clear in which direction these various costs weigh. Nonetheless, we
   cannot say that this analysis is based on incorrect legal principles or errone-
   ous factual findings such that it would constitute an abuse of discretion.4
                                                   b.
           The district court also stressed the lateness of Petitioners’ motion to
   transfer. It concluded that the motion was “inexcusably delayed,” observing
   that Petitioners “filed their motion seven months after this case was unsealed
   and months into the discovery period.” Planned Parenthood Federation of
   America, Inc., No. 2:21-cv-22, ECF 183 at 8. The district court was within its
   discretion to conclude that Petitioners’ failure to seek relief until late in the


           4
              Petitioners argue that the district erred as a matter of law by “adopting a district-
   wide analysis.” But we have never framed the transfer analysis as focusing exclusively on
   either the destination district or destination division. It is telling, then, that Petitioners cite
   no Fifth Circuit precedent for their argument, or indeed any circuit precedent at all. What
   is more, Petitioners’ argument fails on its own terms. They contend that the district court
   analyzed the convenience factors as to the Northern District of Texas, instead of the Ama-
   rillo Division, but that it simply not true. On the contrary, the district court assessed the
   convenience of the Amarillo Division on multiple occasions. See Planned Parenthood Fed-
   eration of America, Inc., No. 2:21-cv-22, ECF 183 at 7, 8, 9, 10, 11. It also considered the
   convenience of the Austin Division throughout. See id. at 5–11. To be sure, the district
   court sometimes assessed the convenience of the Northern District and the Western Dis-
   trict at that level of generality, but nothing in its order suggests that it improperly excluded
   division-specific considerations.




                                                   6
Case: 22-11009      Document: 00516528589           Page: 7    Date Filed: 10/31/2022




                                     No. 22-11009


   litigation weighed against transfer. See Peteet, 868 F.2d at 1436. This conclu-
   sion is only strengthened by the fact that Petitioners waited to seek transfer
   until after the district court denied their motion to dismiss and motion for
   reconsideration. See Planned Parenthood Federation of America, Inc., No. 2:21-
   cv-22, ECF 183 at 8 (citing Utterback v. Trustmark Nat’l Bank, 716 F. App’x
   241, 245 (5th Cir. 2017)) (“Given the timing of [Movant’s motion to trans-
   fer], it would emphatically not serve the interest of justice to allow him to
   take a second bite at the apple in Florida, just after learning he would lose in
   Mississippi.”) (quotation omitted).
                                          2.
          The district court then concluded that the public interest factors also
   weigh against transfer. It first found that the Amarillo Division is less con-
   gested than the Austin Division. To be sure, some courts have held that this
   factor is “speculative.” In re Genetech, Inc., 566 F.3d 1338, 1347 (Fed. Cir.
   2009). But to the extent docket efficiency can be reliably estimated, the dis-
   trict court is better placed to do so than this court. Moreover, this case ap-
   pears to be timely proceeding to trial before the Amarillo Division. That fact
   further counsels against transfer. The district court also found that Austin
   citizens had no more interest in having this case decided at home than any
   other Texan. That is so because this case concerns Planned Parenthood op-
   erations—and the provision of Medicaid funds—statewide. Furthermore,
   the defendants and the witnesses are located across the state and across the
   country. We agree that this is not the sort of localized case where the citizens
   of Austin have a greater “stake” in the litigation than the citizens of Amarillo.
   In re Volkswagen, 545 F.3d at 317–18. Finally, the district court found that the
   forum’s familiarity with the law and the avoidance of conflicts-of-law




                                          7
Case: 22-11009         Document: 00516528589               Page: 8      Date Filed: 10/31/2022




                                          No. 22-11009


   problems did not weigh in favor of transfer. Petitioners fail to demonstrate
   that these findings constitute an abuse of discretion. 5
                                               ***
           We reiterate that district courts have broad discretion in deciding mo-
   tions to transfer; they need only grant such a motion where the evidence
   demonstrates that the destination venue is “clearly more convenient” than
   the chosen venue. In re Volkswagen, 545 F.3d at 315. We review that decision
   “only for clear abuses of discretion that produce patently erroneous results.”
   Id. at 312. The district court carefully considered each of the private and
   public interest factors, ultimately concluding that they do not weigh in favor
   of transfer. The standard for reversing that holding is high. We cannot say
   that it has been met here.




           5
              Petitioners argue that the Austin Division is more convenient because it is the
   division where the litigation concerning the Medicaid provider agreement terminations
   took place, and this case might be assigned to the same district judge who presided over
   that case. See Planned Parenthood of Greater Texas v. Smith, No. 1:15-cv-1058 (W.D. Tex.).
   However, the parties dispute whether the district judge assigned to Smith continues to take
   new cases. We need not enter into that discussion because it is speculative at best that the
   same district judge would be assigned to this case if it were transferred to the Austin Divi-
   sion. Moreover, these two cases are not so related that this factor would demand transfer
   by itself. Compare In re Volkswagen, 545 F.3d at 315. On the contrary, they involve different
   parties, different claims, and different legal standards. And although some factual issues
   may be similar, not all of them are. Finally, this factor more commonly applies where the
   destination venue is in a different State—in which case that State’s familiarity with the
   applicable law would be especially probative to the transfer analysis. See, e.g., Defense Dis-
   tributed, 30 F.4th at 436.




                                                 8
Case: 22-11009      Document: 00516528589           Page: 9    Date Filed: 10/31/2022




                                     No. 22-11009


                                          IV.
          Petitioners fail to show that the district court clearly abused its discre-
   tion in denying their motion to transfer. As a result, they fail to demonstrate
   that they are entitled to the extraordinary remedy of a writ of mandamus.
          The petition for a writ of mandamus is DENIED. The motion to stay
   is DENIED AS MOOT.




                                           9